             Case 1:20-cr-00330-RDB Document 64 Filed 06/26/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

    v.                                        * Criminal Case No. RDB-20-330

MARK WILLIAMS                                     *

*        *       *      *       *      *       *       *       *      *       *

                 WAIVER OF IN PERSON APPEARANCE AT RULE 11 HEARING

             Defendant Mark Williams by and through his attorney, Alfred Guillaume III, hereby

respectfully requests that the Rule 11 proceeding scheduled for June 29, 2021 occur via ZOOM

or other electronic medium. In support of this motion, defendant states the following:

     1) Mr. Williams is detained at the Chesapeake Detention Facility.

     2) Counsel has informed Mr. Williams of his right to be present at the rearraignment

         or participate via audio or video link and ask the court to waive his presence.

     3) Mr. Williams informed counsel that he agrees to proceed with the Rule 11

         rearraignmenton June 29, 2021, via Zoom or another similar electronic medium.


                                                                             Respectfully submitted,



                                                            Alfred Guillaume III, Esq. (Bar #30117)

                                                           Law Offices of Alfred Guillaume III, LLC
                                                                               6305 Ivy Ln. Ste. 700
                                                                               Greenbelt, MD 20770
                                                                                      301-377-2158
                                                                                ag3law@gmail.com
         Case 1:20-cr-00330-RDB Document 64 Filed 06/26/21 Page 2 of 2



CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 25th of June 2021, a copy of the foregoing Motion was
electronically via ECF to: Office of the United States Attorney for the District of Maryland, and
all defense counsel.


Alfred Guillaume III
